Case 1:18-cv-00850-MN-CJB Document 49-1 Filed 07/30/19 Page 1 of 1 PageID #: 1317




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  SATIUS HOLDING, INC.,                                )
                                                       )
                       Plaintiff,                      )
                                                       )
                v.                                     )        C.A. No. 18-850-MN-CJB
                                                       )
  SAMSUNG ELECTRONICS CO., LTD. and                    )
  SAMSUNG ELECTRONICS AMERICA, INC.,                   )
                                                       )
                       Defendants.                     )
                                                       )

                                      [PROPOSED] ORDER

         At Wilmington, this __ day of August, 2019, having considered Defendants’ request to

  compel responses to certain of Defendants’ interrogatories;

         IT IS HEREBY ORDERED that Defendants’ request is GRANTED.

         Plaintiff shall provide substantive, narrative responses to Defendants’ Interrogatories

  Nos. 7, 8, 10, 11, 13 and 14, within two weeks of the date of this Order. Plaintiff’s responses

  must adequately set forth the requested contentions; and, where Plaintiff invokes Fed. R. Civ. P.

  33(d), Plaintiff must specify the documents identified in sufficient detail, such as by Bates

  number.




                                                      __________________________________
                                                      United States Magistrate Judge
